DETAILED ACTION
		Status of Claims
Claims 1 and 23 have been amended in the response received 11/5/2021.
Claims 2, 4-6, 11, and 16-22 have been previously canceled in the response received 11/18/2020 and claims 14, 15, and 30 have been previously canceled in the response received 3/31/2021.
Accordingly, claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 are pending.
Claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of determining item recommendations. Specifically, representative claim 1 recites the abstract idea of: 
access purchase history of one or more users; 
select different training data time-windows;
select, in each of the training data time-windows, an item training data set comprising a first item i1 and a second item i2 purchased by each of the one or more users based on the purchase history; 
determine, based on the purchase history, a first purchase time t1 of the first item i1 and a second purchase time t2 of the second item i2 for each of the one or more users;
estimate a first time-decay function f1(x) based upon a time different between the first purchase time t1 of the first item i1 and the second purchase time t2 of the second item i2;
estimate a second time-decay function f2(x) based upon a time different between a reference time tf and a maximum of purchase time of the first item i1 and the second item i2;
adjust parameters of the first time-decay function f1(x) and the second time-decay function f2(x) to each have a concave shape, a convex shape, or combinations thereof;
determine a contributory affinity value (A1) between the first item i1 and the second item i2 for each of the one or more users by estimating a plurality of values of the contributory affinity value (A1) corresponding to the user’s purchase of the first item i1 and the second item i2 at different points in time of a time-window using the first time-decay function f1(x) and the second time-decay function f2(x); and 
sum the contributory affinity values for each of the one or more users to estimate the affinity value between the first item i1 and the second item i2;
generate a personalized item ranking for a plurality of items available for purchase for each user based on the summed contributory affinity values of the respective user. 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims still recite an abstract idea. For example, representative claim 1 recites the abstract idea of determining item recommendations, as noted above. This concept is considered to be a certain method of organizing human activity. 
Additionally, the concept is also considered to be a mathematical concept. Mathematical concepts are defined by the 2019 PEG as including “mathematical relationships, mathematical formulas or equations, mathematical calculations.” In this case, representative claim 1 recites determining an affinity value based on a first time-decay function and a second time-decay function and then combining affinity values. 
Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a memory having computer-readable instructions stored therein, a processor, and a user interface. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. Alice, representative claim 1 merely recites a commonplace business method (i.e., determining item affinity for item recommendations) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea and, thus, representative claim 1 is directed to an abstract idea. 
Additionally, the step of output a personalized recommendation to the respective user via a user interface based on the personalized item ranking merely amounts to insignificant extra-solution activity to the judicial exception. Insignificant extra-solution activity can be understood as “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.” MPEP 2106.05(g). As described in MPEP 2106.05(g), “an example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.” Furthermore, “an example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
With respect to the limitation reciting output a personalized recommendation to the respective user via a user interface based on the personalized item ranking, such a limitation merely amounts to no more than well-understood, routine, and conventional activity. Processes such as outputting data have been recognized by the courts as being well-understood, routine, and conventional activity.  For example, receiving or transmitting data over a network is a process that has been recognized by the courts as being well-understood, routine, and conventional activity. MPEP 2106.05(d). Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 
Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 3, 7-10, 12, 13, 31, and 33 do not aid in the eligibility of independent claim 1. For example, the dependent claims merely provide further embellishments of the abstract limitations recited in independent claim 1. 
Thus, dependent claims 3, 7-10, 12, 13, 31, and 33 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, claims 23-29, 32, and 34 remain only broadly and generally defined, with the claimed functionality paralleling that of system claims 1, 3, 7-10, 12, 13, 31, and 33. As such, claims 23-29, 32, and 34 are rejected for at least similar rationale as discussed above.

Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
	On pages 8-9 of the Remarks Applicant argues that “claim 1 is thus patent-eligible for being directed to a specific technique, via technological improvement involving time windows’ selections, item training data set selection, purchase time determinations, time-decay functions’ estimations, parameters’ adjustments, affinity value estimation, and a user recommendation based on a personalized item ranking, these features being each ‘an additional element’ of specific software ‘activity’ per page 2 of the Memorandum of 19 April 2018,” and “the recited computer functionality are thus “additional limitations [that] reflect [technological] improvement [which] integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.” The Examiner respectfully disagrees. The features noted by Applicant are not additional elements. Rather, as described in the rejection and previous office actions, the features are part of the abstract idea. Specifically, the features of time windows’ selections, item training data set selection, purchase time determinations, time-decay functions’ estimations, parameters’ adjustments, affinity value estimation, and a user recommendation based on a personalized item ranking are certain methods of organizing human activity and/or mathematical concepts. 
	On page 9 of the Remarks Applicant argues that “the alleged abstract idea is integrated into a practical application,” because, similar to Diehr, “the instant claims recite a way to control a real-world process (e.g., displaying and selling products to users via an e-commerce system),” because the claimed “features cause prevention of wasted computation power via a ‘choice of time-windows for training and/or learning relationships between products and users..., which ... Diehr. In Diehr, the court found “the overall process patent eligible because of the way the additional steps of the process integrated the equation into the process as a whole,” but the Court in Gottschalk v. Benson “held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle.” Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 80, 84, 101 USPQ2d 1961, 1968-69, 1970 (2012). In integrating the equation into the process as a whole, the invention in Diehr transformed raw, uncured synthetic rubber into precision-molded synthetic rubber products. Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981). Applicant’s claims are unlike those of Diehr which effected a transformation or reduction of a particular article to a different state or thing and improved another technology. Specifically, Applicant’s claims merely use the mathematical concepts claimed on a computer, like Gottschalk. Furthermore, there is no evidence that an improvement to a neural network has occurred. On the contrary, Applicant asserts that the improvement only “may” occur. 
	On page 9 of the Remarks Applicant argues that “the steps of the present claims cannot reasonably be considered mental processes nor practically performed mentally.” Additionally, on page 10 Applicant argues that “the claims are not directed to an abstract idea, the claimed invention being dissimilar to any abstract idea(s) found patent-ineligible in any prior court case.” The Examiner respectfully disagrees and maintains that the claims indeed recite an abstract idea. 
	Specifically, the claims recite a certain method of organizing human activity such as a commercial activity including a sales or marketing activity. For example, the claims recite analyzing multiple time windows of a purchase history in order to determine relationships between items. Then, based on this analysis of purchase histories and relationships between items, the system determines a ranking for the items in order to provide recommendations for the items. The specification explains that these recommendations are intended to make it easier for 
	Additionally, the claims recite a mathematical concept. Specifically, the claims recite various mathematical relationships, formulas/equations, and calculations because the claims recite estimating time-decay functions, adjusting the functions based on time differences, determining a contributing affinity value based on the functions, and summing the contributory affinity values to estimate an affinity. One of ordinary skill in the art would understand that the claimed functions and summation are mathematical formulas, equations, and calculations. Furthermore, as defined in the specification, an equation is used to determine a contributory affinity value based on the functions. See Specification, [0044]. Applicant’s specification even describes all of these processes in terms of “Equations” such as “Equation (1)”, “Equation (2)”, “Equation (3)”, etc. See Specification, [0057]-[0069]. As such, the claims recite mathematical concepts such as mathematical formulas, equations, and calculations.
On page 10 of the Remarks Applicant argues that, similar to McRO, “the rules are with regard to, e.g., how a contributory affinity value is determined,” and therefore not directed to an abstract idea. The Examiner respectfully disagrees. In McRO, the claimed improvement, as confirmed by the originally filed specification, is “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016). The court also found that “Defendants provided no evidence that the process previously used by animators is the same as McRO. In contrast to the “rules” of McRO, Applicant’s “rules” merely employ existing mathematical relationships which can be performed outside of computers. Furthermore, the “rules” of Applicant’s claims do not improve an existing technological process. The instant claims are not directed to improving “the existing technological process” but are directed to improving the business task of recommending relevant items. As such, Applicant’s claims are dissimilar to those found eligible in McRO. 
On pages 10-11 of the Remarks Applicant argues that “just as ‘claims directed to a new and useful technique for using sensors to more efficiently track an object’ were held patent- eligible, in Thales, so too are those directed to an unconventional technique for personalized item ranking, via improved recommending based on time-awareness, as claimed and discussed at paragraph 2 of the published application,” and that “exemplifying unconventionality, none of the prior art either collectively or individually has the ordered combination of operations recited in claim 1.” The Examiner respectfully disagrees. In Thales, the court determined that the particular configuration of inertial sensors and a particular method of using the raw data from the sensors recited more than mathematical concepts and therefore results in an improvement in existing technology. Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017). MPEP 2106.05(a)(II). Applicant’s claims do not include features similar to those recite in Thales. For example, the present claims do not include similar additional elements performing similar functions as those of Thales as the equations and calculations that are performed in the present claims are not additional elements but rather part of the abstract Thales. 
On pages 11-12 of the Remarks Applicant argues that “the present application does not attempt to claim the desired result itself,” and “like the claims in McRO, the present claims recite specific operations that describe how the improvement to computer functionality is obtained (e.g., selecting item-item pairs that facilitate ‘directionality in the item-item pairs,’ as discussed at paragraph 60 of the published application).” The Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0003]-[0005] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as finding relevant products for a customer to purchase. Although the claims include computer technology such as a memory and processor, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of product recommendations. The claimed process, while arguably resulting in more relevant products, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the 
On page 12 of the Remarks Applicant argues “the claimed components, in combination, perform additional functions that are not generic by providing a specific, technical solution that is meaningfully limited in regards to the relevant industry,” and “by meaningfully limiting the claimed, inventive concept to improve the technical field of e-commerce marketing via these additional elements, said concept is integrated into a practical application.” Applicant further argues that “the Office Action fails to provide any factual evidence that the claims are not directed to a practical application or meaningfully limited.” The Examiner disagrees. A claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. MPEP 2106.05(e). In Diehr the Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981). In contrast, the court in Alice concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., “implementation via computers”) or were well-understood, routine, conventional activity recited at a high level of generality. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014). Applicant’s claims are more similar to those of Alice than Diehr. Like the claims in Alice, Applicant’s claims merely link the use of time-decay functions in determining item recommendations to a computer environment. As stated in the rejection, the only additional elements recited in Applicant’s claims are a memory and processor. Such additional elements do not sufficiently limit the use of the mathematical functions to a practical application. As can be seen on pages 6-8 of the Final rejection mailed on 7/6/2021 and the current rejection, the Examiner has articulated why the claims do not recite a practical application and significantly more. For example, the claims merely apply the abstract idea of determining item recommendations on a generic computer. Contrary to Applicant’s assertion, the field of e-commerce marketing is not a technical field. Rather, it is a non-technical function that has been placed in a computer environment. As such, the claims do not integrate the abstract idea into a practical application. 
On page 13 of the Remarks Applicant argues that “the claims recite (i) improvements to another technology or technical field, (ii) improvements to the computer itself, and/or (iii) unconventional operations confining the claims to a particular useful application,” and “for at least the additional reason that the claims recite significantly more than the alleged ideas, the rejection should be withdrawn.” The Examiner respectfully disagrees. The claims to not recite improvements to another technology, technical field, or the computer itself. As discussed above and in previous office actions, the field of item recommendations and marketing is not a technical field. Therefore, there is not an improvement to a technology or technical field. Additionally, as claimed and described in the specification, the components of the memory and processor are merely a generic computer and do not demonstrate an improvement to a computer. The claims also do not recite unconventional operations confining the claims to a particular 

	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625